                                          Case 1:19-cv-09236 Document 1-12 Filed 10/06/19 Page 1 of 1



                                                                                               shab.ch
                                                                                                                Schweizerisches
                                                                                                               Handelsamtsblatt



                                                                                               fosc.ch
                                                                                                         Feuille officielle suisse
                                                                                                                  du commerce



                                                                                               fusc.ch
                                                                                                         Foglio ufficiale svizzero
                                                                                                                   di commercio




     Handelsregister - Registre du commerce - Registro di commercio                                                           TI
     Neueintragungen - Nouvelles inscriptions - Nuove iscrizioni

    Smart Property Solutions SA, in Lugano, CHE-281.645.383, c/o
    Data Nest SA, Via S. Balestra 27, 6900 Lugano, società anonima
    (nuova iscrizione). Data dello statuto: 10.05.2017. Scopo: La società
    opera nel settore Fintech emettendo e riscattando moneta conven-
    zionale cryptovaluta contro un token digitale sulla blockchain che
    replica il valore della moneta convenzionale e/o altri valori. La
    società offre spazi sicuri per il deposito fisico di averi quali biglietti
    di banca, metalli e pietre preziose, opera d'arte, certificati e altri
    documenti di valore. La società può aprire succursali e filiali in Sviz-
    zera e all'estero e partecipare ad altre imprese in Svizzera e all'estero.
    La società può infine esercitare tutte le attività commerciali, finan-
    ziarie o di altro genere (inclusi in particolare la concessione e la rice-
    zione di finanziamenti infragruppo o verso terzi) che siano in rela-
    zione con il proprio scopo nonché acquistare immobili nel rispetto
    della legislazione vigente. Capitale azionario: CHF 1'000'000.00.
    Capitale azionario liberato: CHF 1'000'000.00. Azioni: 1'000'000
    azioni nominative da CHF 1.00. Organo di pubblicazione: FUSC. Le
    comunicazioni della società agli azionisti avvengono per email o per
    raccomandata. Limitazione della trasferibilità: La trasferibilità della
    azioni nominative è limitata dallo statuto. Con dichiarazione del 10.
    05.2017 la società non è soggetta alla revisione ordinaria e rinuncia
    a una revisione limitata. Persone iscritte: Devasini, Giancarlo, citta-
    dino italiano, in Milano (IT), presidente, con firma individuale;
    Khoyi, Hamid Reza, da Canobbio, in Pambio-Noranco (Lugano),
    membro, con firma individuale.
    Registro giornaliero no 8149 del 11.05.2017 / CHE-281.645.383 / 03524805




i    Dienstag - Mardi - Martedì, 16.05.2017, No 94, Jahrgang - année - anno: 135
